Citation Nr: 1401324	
Decision Date: 01/10/14    Archive Date: 01/23/14	

DOCKET NO.  10-37 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tendonitis of the right foot.

2.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine herniated disc at the level of the 4th and 5th lumbar vertebrae, with intervertebral disc syndrome, right sciatica, and radiculopathy.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran had active duty for training with the Missouri Army National Guard from January to June 2007, with additional active military service from April 2008 to April 2009.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that rating decision, the RO awarded service connection and a 20 percent evaluation for lumbar spine herniated disc at the level of the 4th and 5th lumbar vertebrae, with intervertebral disc syndrome, right sciatica, and radiculopathy, effective from April 17, 2009, the date of receipt of the Veteran's original claim.  

In a decision of January 2013, the Board denied entitlement to service connection for benign essential tremors.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for tendonitis of the right foot, as well as an initial evaluation in excess of 20 percent for lumbar spine herniated disc at the level of the 4th and 5th lumbar vertebrae, with intervertebral disc syndrome, right sciatica, and radiculopathy.  The case is now, once more, before the Board for appellate review.  

Finally, for reasons which will become apparent, the appeal as to the issue of an initial evaluation in excess of 20 percent for the Veteran's service-connected low back disability is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


FINDING OF FACT

A chronic right foot disability, to include tendonitis, is not shown to have been present in service, or for some time thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or causally related to a service-connected disability or disabilities, to include the Veteran's low back disability.  


CONCLUSION OF LAW

A chronic right foot disability was not incurred in or aggravated by active military service, active duty for training, nor is it in any way proximately due to, the result of, or aggravated by a service-connected disability or disabilities, to include the Veteran's service-connected low back disability.  38 U.S.C.A. §§ 101(24), 106, 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in April 2009 of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no indication that additional records have yet to be requested.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include service treatment records, as well as VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for a right foot disorder, specifically, tendonitis of the right foot.  In pertinent part, it is contended that the Veteran incurred tendonitis of his right foot while participating in combat operations in Kosovo during the period from June 2008 to March 2009.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Finally, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1318 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Pursuant to applicable law and regulation, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, is to be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (September 7, 2006).  

In the case at hand, service treatment records, including an apparent service separation examination of March 2009, are negative for history, complaints, or abnormal findings indicative of the presence of a chronic foot disability, including tendonitis of the right foot.  In point of fact, the earliest clinical indication of the presence of such a disability is revealed by a VA general medical examination in June 2009, a number of months following the Veteran's final discharge from service, at which time he received a diagnosis of tendonitis of the right foot.  Significantly, at the time of that examination, there was no indication that the Veteran's right foot pathology was in any way the result of a period or periods of active military service, or, for that matter, his service connected low back disability.  

The Board observes that, at the time of a VA medical examination in March 2013, which examination involved a full review of the Veteran's claims folder and electronic medical records, it was the opinion of the examiner that the Veteran suffered from tendonitis peroneus brevis of the right foot.  A physical examination of the Veteran's right foot conducted at that time was negative for the presence of peroneal spasm.  The Veteran's gait was normal, heel to toe, with no evidence of any limp, resulting in a conclusion of normal foot examination with subjective symptoms.  Significantly, in the opinion of the examiner, the Veteran's right foot pathology was less likely than not incurred in or caused by any claimed inservice injury, event, or illness.  This was felt to be the case given that a review of the Veteran's claims folder showed no record that the Veteran had experienced any problems with his right foot while in service.  The examiner further concluded that the Veteran's service-connected back disability did not alter the Veteran's gait to a degree which would cause abnormal biomechanical forces resulting in or aggravating his current right foot tendonitis.  In fact, his gait was within normal limits, with no observable limp.  

The Board finds the aforementioned opinion highly probative, because that opinion was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is compelled to conclude that the Veteran's current right foot pathology is unrelated to his period of active military service, or, for that matter, his service-connected low back disability.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his current right foot pathology to his period or periods of active military service.  However, and as is clear from the above, there is currently no persuasive evidence that the Veteran's right foot tendonitis is in any way the result of an incident or incidents of his periods of active service, or his service-connected herniated disc of the lumbar spine.

The Board acknowledges the Veteran's statements regarding the origin of the disability at issue.  However, the Board rejects those statements to the extent that they seek to etiologically relate the Veteran's claimed right foot pathology to his period or periods of service, or to a service-connected disability.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to create the requisite causal nexus for his current right foot pathology.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the issue as to the etiology of the Veteran's right foot pathology falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current right foot pathology, or specifically, tendonitis of the right foot, with any incident or incidents of his periods of active military service, or his service-connected low back disability.  Accordingly, his claim for service connection must be denied.  


ORDER

Service connection for tendonitis of the right foot is denied.  


REMAND

In addition to the above, the Veteran in this case seeks an initial evaluation in excess of 20 percent for service-connected lumbar spine herniated disc at the level of the 4th and 5th lumbar vertebrae, with intervertebral disc syndrome, right sciatica, and radiculopathy.  However, a review of the record raises some question as to the current severity of that particular disability.  

In that regard, at the time of an inservice neurological evaluation in March 2009, there was a mild decrease in strength in the right hamstrings.  Further examination showed some decreased sensation to pinprick at the right S1 distribution, though with normal vibratory sensation in both lower extremities, and no evidence of any sensory loss to light touch.  Deep tendon reflexes in the lower extremities, to include the Veteran's ankles, were normal bilaterally.  

The Board observes that, at the time of a subsequent VA medical examination in June 2009, the majority of neurological findings relative to the Veteran's right lower extremity were essentially normal.  However, that examination did reveal some evidence of lower extremity neuralgia, in conjunction with decreased sensation throughout the Veteran's right thigh.  Moreover, while on VA medical examination in October 2012, the majority of neurological findings were once again within normal limits, that examination did reveal evidence of sciatic nerve involvement on the right at the level of the 4th and 5th lumbar vertebrae, and at the 1st, 2nd, and 3rd sacral segments, consistent with moderate radiculopathy.  

The Board acknowledges that, in March 2013, the Veteran did undergo an additional VA examination.  However, that examination was focused primarily on the Veteran's right foot pathology, and provided little or no information regarding any neurological involvement of the right lower extremity.  Significantly, in evaluating service-connected diseases and injuries of the spine, any objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  

Based on the aforementioned, and given the ambiguity surrounding the level of neurological impairment of the Veteran's right lower extremity, additional development of the evidence will be undertaken prior to a final adjudication of the Veteran's current claim for increase.  

Accordingly, the case is once again REMANDED to the AMC/RO for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2013, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded a VA neurological examination in order to more accurately determine the current severity of his service-connected low back disability, and, in particular, the severity of any right lower extremity neurological involvement resulting from that disability.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows the notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the examination, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his service-connected low back disability, and any neurological impairment of the right lower extremity resulting from that disability.  In particular, the examiner should specifically comment regarding any and all limitation of motion (including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, a lack of endurance, and/or incoordination), as well as the presence (or absence) of incapacitating episodes.  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  Additionally, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected low back disability.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.  Finally, to the extent possible, the examiner should specifically detail any neurological impairment of the right lower extremity directly attributable to the Veteran's service-connected lumbar spine herniated discs, with intervertebral disc syndrome, right sciatica, and radiculopathy.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiner prior to completion of the examination.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

3.  The AMC/RO should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System.  If the report is deficient in any manner, the AMC/RO must implement corrective measures.  

4.  The AMC/RO should then readjudicate the Veteran's claim for an initial evaluation in excess of 20 percent for lumbar spine herniated disc at the level of the 4th and 5th lumbar vertebrae, with intervertebral disc syndrome, right sciatica, and radiculopathy.  In so doing, the AMC/RO must specifically document consideration of whether all manifestations are appropriately rated, including whether a separate rating is warranted for the Veteran's right lower extremity pathology, to include right sciatica and/or radiculopathy.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in May 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


